Judgment and order reversed and a new trial granted, costs to abide the event, upon the ground that the verdict is against the weight of the evidence upon the question whether or not the gauze was left in the wound by the defendant, the operating surgeon. Mills and Jaycox, JJ., concur; Rich, J., concurs, and also votes to reverse upon the ground that the finding that the death was proximately caused by leaving the gauze in the wound was against the weight of the evidence; Blackmar, P. J., and Putnam, J., vote to affirm.